John Walley plaint. agt Jonathan Sybery of or late of Wye River in Maryland Deft in an action of the case for the non payment of nine thousand three hundred & Fifty two pounds Tobacco due by bill with all other due damages according to attachmt datd July. 12th 1676. . . . The Jury . . . found for the plaint. Forty Six pounds nineteen Shillings four pence mony & costs of Court allowed twenty Six Shillings & eight pence This action was tryed at last July Court but judgemt not published nor being entred untill this Court according to Law was now published. pr° Novembr 1676.
Execucion issued Novembr 2d 1676.